Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/21 has been entered.
 Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following 35 U.S.C § 103 (a) rejections are withdrawn:
Claims 1-3, 37, 39-42, 45, 47-50, 53-57, and 60-62 as being unpatentable over Bharti et al. (WO 2014/121077, filing date Jan, 1, 2014) in view of Crook et al. (US 2009/0311735) in light of support by Gibco (Cell Culture Basics, 2014);
Claims 44, 52, and 59 as being unpatentable over Bharti et al. (WO 2014/121077, filing date Jan, 1, 2014) in view of Crook et al. (US 2009/0311735) in light of support by Gibco as applied to claims 1-3, 37, 39-42, 45, 47-50, 53-57, and 60-62 above, and further in view of Nash et al. (Invest Ophthalmol Vis Sci, 1994);
Claims 43, 51, and 58 as being unpatentable over Bharti et al. (WO 2014/121077, filing date Jan, 1, 2014) in view of Crook et al. (US 2009/0311735) 
The following Double Patenting rejections are withdrawn:
Claims 1-3, 37, 39-45, and 47-62 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8956866;
Claims 1-3, 37, 38-45, and 47-62 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7, 12, 14, 17-18, 20, 22-24, 28-31, 34-36 copending Application No 15771046.
Claims 1-3, 37, 38-45, and 47-62 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 10, 15, 16, 18, 25, 26, 29, 31-34, 36, 38, 45-47 of copending Application No 15/539565.
Claims 1-3, 37, 39-45, and 47-62 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, 11, 17, 28, 30-33, 35-74, 76-85 of copending Application No 14/583838.
The following 35 U.S.C. 112 rejections are withdrawn:
Claims 1-3, 37, 39-45, and 47-62  as failing to comply with the written description requirement is withdrawn in light of Applicant’s amendment clarifying how the feeder cell-condition medium is isolated.
The Applicant’s amendments necessitated the above withdrawals of the 35 USC 112 rejections.  Once the isolation of the feeder cell-condition medium was clarified, it appears 
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art of Bharti et al. (WO 2014/121077) in combination with Crook et al. (US 2009/0311735) are the closest prior art.  These references do not teach the unexpectedly high yields of pigmented RPE cells.  In the Specification, Table 3 summarizes the improved yield of RPE cells using conditioned medium.  The four columns on the right show the “Estimated Amount of pigmented RPE cells” with various conditions. Comparing the top row of the claimed method to the bottom row of the previous protocols shows significant improvements in RPE yield using conditioned medium (top row).   The increase in pigmented RPE cells is at least 10 fold between the two methods. Furthermore, Table 2 shows  a two-fold increase (right-most column) in RPE cells  between methods that do not use conditioned media (RPE2,3, and 5) to expand their stem cells and those that do (CM1,3,4).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303)297-4299. The examiner can normally be reached M-F 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699